ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 1/13/2022 have been fully considered.  
Filing of Terminal disclaimer on 1/13/2022 overcomes Double Patenting rejection. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a second radar transceiver IC configured to: transmit a second frame of chirps at a second time, wherein the second time is based on an elapsed time from a start of the first chirp in the first frame of chirps and a second chirp in the first frame of chirps; and generate a second digital signal in response to receiving a reflection of the second frame of chirps; and a processor coupled to the first radar transceiver IC and the second radar transceiver IC, the processor configured to determine an angle of arrival of an object based on the first digital signal and the second digital signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-8 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-15 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “initiating transmission of a second frame of chirps by a second radar transceiver IC at a second time, wherein the second time is based on an elapsed time from a start of the first chirp in the first frame of chirps and a start of the second chirp in the first frame of chirps; generating first digital signal by the first radar transceiver IC in response to receiving reflected chirps of the first frame of chirps; generating second digital signal by the second radar transceiver IC in response to receiving reflected chirps of the second frame of chirps; and determining an angle of arrival of an object based on the first digital signal and the second digital signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10-16 depends ultimately from allowable, independent claim 9, so each of dependent claims 10-16 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
The closest prior art is found to be:
Saverio et al. (DE102015122706) which discloses a front end of the first transmitter 104 coupled to the transmit antenna 120a (paragraph 29); during a first time period, a first radar signal is transmitted via the antenna T1 and not via the antenna T2, ; the radar configuration data includes chirp parameters and frame sequencer settings (paragraph 6); if this start command is received, the radar system 1104 turns on the RF circuitry in step 1220, configures the chirp generator 1110 or a hardware PLL with the current chirp settings in step 1222, and starts the frame sequencer 1108 in step 1224…the frame sequencer 1108 will trigger frames at the desired rate until the system stops (paragraph 97); the radar system 900 uses fast chirps to scan the field of view (FOV) (paragraph 60: ).
Pokrass et al. (US 2017/0371030 A1) which discloses that the maximum detectable velocity is inversely proportional to the frame duration, as the duration of each chirp (and, thus, the frame duration) increases, the maximum detectable range increases but the maximum detectable velocity decreases; the reflections resulting from each of the transmissions are received and decoded together (paragraph 12).
Schwert et al. (US 2018/0267164 A1) which discloses that the first and second received signals with respective transmitted first and second radar signals to obtain at least one filtered Intermediate Frequency, signal; convert the filtered Intermediate Frequency signals to respective digital intermediate frequency signals; convert the digital intermediate frequency signals to a range domain by use of a first Fast Fourier Transform; and combine the results from successive of the radar signal cycles into a Doppler domain by use of a second Fast Fourier Transform, such that a plurality of corresponding Range-Doppler matrices is obtained (Claim 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648